DETAILED ACTION
This action is in response to the filing of 10-6-2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et al. (“Chihara” 20100125787 A1) in view of Mizobuchi et al. (“Mizobuchi” 20040119763 A1).
Claim 1: Chihara discloses an information processing apparatus comprising a processor configured to: cause a display to display a graphical user interface comprising a plurality of items; receive an input from a user, the input being scribing over any of the plurality of items displayed on the display;
provide the user with a substantially real-time feedback of the scribing by applying digital ink indicating a scribed trail on the graphical user interface, (Figure 11; first trail); 
Chihara may not explicitly disclose a singular scribed trail; the singular scribed trail being a singular continuous scribed line;
select a first item of the plurality of items based on a position of the singular scribed trail within the graphical user interface; 
recognize a trail of the singular scribed trail;
in response to the singular scribed trail (1) selecting the first item and (2) being recognized as a first predetermined trail, perform on the first item, first processing corresponding to the first predetermined trail so that the first processing and selected first item are both based on scribing of the singular scribed trail; and in response to the singular scribed 
Mizobuchi is provided because it discloses a system where a singular trail provides selection of a plurality items and performs a first and second operation which are different from each other based on recognized trail that is captured (Figures 3a-b and Paragraphs 28-29). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a singular trail to execute the function within the Chihara using well known functionality as found in Mizobuchi. One would have been motivated to provide the selection method as an enhanced input method improving efficiency through comprehensive inputs.  
Claim 2: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the singular scribed trail overlaps two or more neighboring items of the plurality of items (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; lines overlap items and Mizobuchi: Figure 3a). 
Claim 3: Chihara and Mizobuchi disclose an information processing apparatus of claim 2, wherein the processor is configured to select only one of the two or more neighboring items as the first item (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item). 
Claim 4: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the selecting of the first item is based on more than one point on the singular scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and the trial provides multiple points along the path and Mizobuchi: Figure 3a). 
Claim 5: Chihara and Mizobuchi disclose an information processing apparatus of claim 2, wherein the selecting of the first item is based on more than one point on the singular scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and Mizobuchi: Figure 3a). 
Claim 6: Chihara and Mizobuchi disclose an information processing apparatus of claim 3, wherein the selecting of the first item is based on more than one point on the singular scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and Mizobuchi: Figure 3a). 
Claim 7: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the selecting of the first item based at least in part on a portion of the singular scribed trail other than a start point of the singular scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe and Mizobuchi: Figure 3a; trail starts away from objects). 
Claim 8: Chihara and Mizobuchi disclose an information processing apparatus of claim 2, wherein the selecting of the first item based at least in part on a portion of the singular scribed trail other than a start point of the singular scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe and Mizobuchi: Figure 3a; selection not based on start point). 
Claim 9: Chihara and Mizobuchi disclose an information processing apparatus of claim 3, wherein the selecting of the first item based at least in part on a portion of the singular scribed trail other than a start point of the singular scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe; and Mizobuchi: Figure 3a; selection not based on start point). 
Claim 13: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the processor is configured to select, as the first item, an item that has a largest amount of overlapping portion overlapping the singular scribed trail (Mizobuchi: Figure 4k and Paragraph 23; Chihara: Figure 11: 900/901 and Paragraphs 110-111; items that overlap a section of selected). 
Claim 14: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the plurality of items are a plurality of visible, selectable graphical user interface components (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; selectable items and Mizobuchi: Figure 3a:10a). 
Claim 15: Chihara and Mizobuchi disclose an information processing apparatus of claim 14, wherein the plurality of graphical user interface components are options from which the user can make a selection (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; option of items like photos and Mizobuchi: Figure 3a:10c). 
Claim 16: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the first processing is setting a first parameter corresponding to the first predetermined trail to the first item (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; metadata parameter). 
Claim 17: Chihara and Mizobuchi disclose an information processing apparatus of claim 16, when setting the first parameter to the first item, provide the user with a predetermined visual feedback indicating the first parameter (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; highlight and scribe overlay of shape). 
Claim 19: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, wherein the second processing is setting a second parameter corresponding to the second predetermined trail to the first item (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; second parameter set such as print amount or metadata type). 
Claim 20 is similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 10-12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et al. (“Chihara” 20100125787 A1) and Mizobuchi et al. (“Mizobuchi” 20040119763 A1) in further view of Jaeger (20020109737 A1).
Claim 10: Chihara and Mizobuchi disclose an information processing apparatus of claim 1, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the singular scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide to selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claim 11: Chihara and Mizobuchi disclose an information processing apparatus of claim 2, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the singular scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide the selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claim 12: Chihara and Mizobuchi disclose an information processing apparatus of claim 3, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the singular scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide the selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claim 18: Chihara and Mizobuchi disclose an information processing apparatus of claim 17, but may not explicitly disclose wherein each of the plurality of items includes a text string, and wherein the predetermined visual feedback is applied on the text string of the first item and wherein the predetermined visual feedback changes the text string from a first value that is displayed to a second value (Chihara: Figure 3; changes value). 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the selectable items include text in which the feedback is applied to (Figure 15; trial displayed overlapped). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selectable objects within Chihara. One would have been motivated to provide the plurality of objects as an expansion of elements upon which a user can interact thereby improving user experience.  









Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Mizobuchi provides a singular trail which selects items and performs an operation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20060085767 A1; Delimiters for selection-action pen gestures; Hinckley et al.; Figures 5-6 AND [0105-0106]

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
10-18-2021